Citation Nr: 0029989	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for carpal tunnel 
syndrome of the right arm.

2. Entitlement to service connection for carpal tunnel 
syndrome of the left arm.

3. Entitlement to service connection for degenerative joint 
disease of the right knee.

4. Entitlement to an increased disability evaluation for 
residuals of muscular strain of the cervical spine, with 
degenerative joint disease, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1958 to 
March 1971.

This case has been returned to the Board of Veterans' Appeals 
(Board) following a remand dated in November 1998.  This 
appeal originates from decisions by the Manchester, New 
Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of entitlement to service connection for 
degenerative joint disease of the right knee is the subject 
of the remand immediately following this decision.


FINDINGS OF FACT

1. The veteran had bilateral arm complaints during service 
and continuing from service discharge to the present time.  

2. There is no evidence of record to establish the presence 
of thoracic outlet syndrome or cervical radiculopathy.  
However, the appellant has been diagnosed with bilateral 
carpal tunnel syndrome which likely accounts for problems 
he has had since service.

3. The appellant's residuals of a cervical spine strain with 
degenerative joint disease are manifested by complaints of 
variable neck pain and stiffness with severe degenerative 
changes from C4 through C7 and limitation of cervical 
spine motion.


CONCLUSIONS OF LAW

1. Bilateral carpal tunnel syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2. The schedular criteria for a disability evaluation in 
excess of 30 percent for residuals of a cervical strain 
with degenerative arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5003-5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Carpal Tunnel Syndrome

After careful review of the evidence of record, the Board 
concludes that entitlement to service connection for 
bilateral carpal tunnel syndrome is warranted in this case.  
Although the service medical records do not document a 
diagnosis of carpal tunnel syndrome, the appellant reported 
various complaints of pain during service, including pain 
radiating from his neck into his shoulder and vague 
paresthesia in his left shoulder in March 1971.  At that 
time, it was noted that the appellant's symptoms might be 
attributable to cervical radiculopathy.  The record further 
reflects that the appellant has reported complaints 
consistent with those noted during service involving his 
upper extremities from his period of active duty to the 
present time.  In point of fact, in May 1971, two months 
after service discharge, VA outpatient treatment reports 
reflect complaints including pain in both upper extremities 
with numbness and a "heavy, tired feeling in [both] arms."  
The appellant reported a 3-year history of numbness extending 
into his hands and various diagnostic impressions were 
considered for the source of his symptoms, including possible 
thoracic outlet syndrome.  Subsequent VA outpatient treatment 
reports dated from 1971 to 1998, and VA examination reports 
dated in 1972, 1976, 1993, 1995, and 1999 document complaints 
of upper extremity pain and numbness consistent with the 
symptoms reported during service and shortly thereafter.  

The Board notes that there have been a number of suggested 
diagnoses for the appellant's upper extremity symptoms 
including thoracic outlet syndrome, cervical radiculopathy 
and possible nerve entrapment at various levels of the 
cervical spine.  However, on VA examination in April 1993, 
the examiner indicated that the appellant's symptoms, 
including complaints of bilateral hand numbness appeared to 
be compatible with carpal tunnel syndrome.  In June 1994, the 
appellant underwent an electromyography (EMG) which confirmed 
the diagnosis of bilateral carpal tunnel syndrome and found 
no evidence of cervical radiculopathy or thoracic outlet 
syndrome.  Subsequent examination and treatment reports dated 
in 1995, 1998, and 1999 reiterate the diagnosis of bilateral 
carpal tunnel syndrome.

In December 1996, a statement from a VA neurologist indicated 
that his physical examination of the appellant in December 
1996 and the appellant's history was compatible with carpal 
tunnel syndrome.

In May 1999, in response to a remand by the Board, the 
appellant underwent VA examination.  Upon completion of the 
neurological examination, the diagnostic impression included 
bilateral carpal tunnel syndrome with entrapment of the 
median nerve and severe degenerative disease of the cervical 
spine with multiple levels of encroachment, which was 
considered to be responsible for the appellant's pain and 
limitation of neck movement.  The examiner further opined 
that "[i]t is likely that both entities could have been 
exacerbated or aggravated by activities done in the service, 
although how likely. . . is impossible to determine at this 
time."  In a January 2000 addendum to the May 1999 VA 
orthopedic examination, the VA examiner indicated that he 
agreed with the VA neurologist that "the veterans service 
activities likely aggravated both carpal tunnel [syndrome] 
and cervical D[egenerative] J[oint] D[isease]."  

While it is unclear whether the upper extremity symptoms 
documented during service could be found to be "chronic" in 
nature such to serve as the basis for service connection, the 
evidence of record as summarized above, reflects objective 
evidence of continuing upper extremity complaints from 
service discharge to the present time.  See 38 C.F.R. 
§ 3.303(b).  These symptoms have been found to be compatible 
with bilateral carpal tunnel syndrome and though recent 
medical evidence provides somewhat equivocal opinions 
regarding the relationship between the carpal tunnel syndrome 
and service, there is no additional evidence of equal dignity 
to the contrary.  Accordingly, in these circumstances, the 
Board concludes that there is at least an approximate balance 
in the positive and negative evidence regarding the merits of 
the appellant's claim, and through application of the 
doctrine of the benefit of the doubt, entitlement to service 
connection for bilateral carpal tunnel syndrome is warranted.


II.  Increased Disability Evaluation for Residuals of a 
Cervical Strain with Degenerative Joint Disease

The appellant's cervical spine disability is currently 
evaluated as 30 percent disabling pursuant to Diagnostic 
Codes 5003-5290.  Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Diagnostic Code 5290 provides for evaluation based upon 
limitation of cervical spine motion.  A 10 percent disability 
evaluation is warranted where there is a slight limitation of 
motion of the cervical spine.  A 20 percent disability 
evaluation is warranted for a moderate limitation of motion 
and a 30 percent disability evaluation is warranted for 
severe limitation of motion.  The 30 percent level is the 
maximum rating available for disability due to limitation of 
cervical spine motion.  However, in evaluating the 
appellant's claim, the Board has considered all potentially 
applicable Diagnostic Codes in an effort to ensure accurate 
coordination of the rating assigned with the impairment of 
function identified within the record.  See 38 C.F.R. § 4.21.  
In this regard, the evidence of record fails to document 
findings of cervical spine ankylosis for evaluation pursuant 
to Code 5287, nor are there any findings of a fractured 
cervical vertebra to support consideration under Code 5285.  

The appellant, through his representative, has argued that 
the cervical spine disability would be more appropriately 
evaluated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  Pursuant to this Code, a 20 percent disability 
evaluation is warranted for symptoms of a moderate 
intervertebral disc syndrome, recurring attacks.  A 40 
percent disability evaluation is warranted where the disc 
syndrome is severe--recurring attacks with intermittent 
relief.  Where the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc, little 
intermittent relief, a 60 percent disability evaluation is 
warranted.  

The Board has carefully considered these contentions but 
concludes that the medical evidence of record does not 
reflect symptoms compatible with severe or pronounced disc 
syndrome such as to merit evaluation under Code 5293.  
Indeed, while the appellant has reported symptoms consisting 
of pain and numbness in his upper extremities, these symptoms 
have been attributed to the service-connected carpal tunnel 
syndrome.  EMG studies conducted in 1994 specifically 
indicated that there was no electrodiagnostic evidence of 
cervical radiculopathy and on VA neurological examination in 
May 1999, the examiner found that there was no evidence of 
radiculopathy or myelopathy on his examination.  

Although the presence of advanced degenerative disc changes 
from C3 to C7 was noted on x-ray examination in May 1999, on 
physical examination there were no neurological findings 
suggestive of significant functional impairment attributable 
to diseased disc(s) such to provide for evaluation under Code 
5293.  There was no evidence of muscle atrophy or 
fasciculations, muscle strength was 5/5 throughout and the 
appellant's reflexes were 2+ throughout.  Furthermore, while 
a decrease in sensation to pinprick over the ventral aspect 
of the right second, third and fourth digits and over the 
left third, fourth and fifth digits was noted on sensory 
examination, it was further indicated that EMG and nerve 
conduction studies done in June 1994 demonstrated a mild to 
moderate left carpal tunnel syndrome involving motor and 
sensory fibers and a mild right carpal tunnel syndrome.  

Finally, although additional symptomatology, including 
cervical paravertebral muscle spasm, was noted on the VA 
orthopedic examination conducted in conjunction with the May 
1999 neurological examination, in a subsequent statement 
dated in January 2000, the orthopedic examiner deferred to 
the neurologist's conclusion that the neurologic symptoms 
identified on examination were related to the service-
connected carpal tunnel syndrome.  As such, these symptoms 
cannot serve as a basis for an increased rating for the 
cervical spine disability.  38 C.F.R. § 4.14 (evaluation of 
the same disability under different diagnoses is to be 
avoided).

In the absence of any additional evidence to establish the 
presence of a severe intervertebral disc syndrome, 
attributable to the service-connected residuals of a cervical 
strain with degenerative joint disease, the Board finds no 
basis to rate the appellant's cervical spine disorder under 
Code 5293.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321 with respect to the assignment of an extraschedular 
evaluation.  In this regard, the Board notes that, in 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.  Upon careful consideration of the evidence 
of record, the Board concludes that the schedular provisions 
have not been shown to be inadequate in this case and the 
appellant's residuals of a cervical strain with degenerative 
joint disease have not been shown to be productive of 
extraordinary symptomatology such to render the regular 
schedular criteria inapplicable.  The record reflects that 
the predominant manifestation of the cervical spine 
disability is limitation of motion which is contemplated by 
the 30 percent rating assigned for severe impairment.

In reaching this conclusion, the Board has carefully 
considered the appellant's reports of flare-ups caused by 
increased activity or sudden neck movements.  However, given 
the lack of objective evidence showing that the appellant's 
service-connected problems, including functional limitations 
caused by pain, cause him more difficulty than the disability 
contemplated by severe limitation of cervical spine motion, 
see Diagnostic Code 5290, the Board finds that an increased 
rating based upon these exacerbations in his symptoms is not 
warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
fact, 38 C.F.R. § 4.1 provides that "the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."

Accordingly, in view of the above, entitlement to an 
increased disability evaluation for residuals of a cervical 
strain with degenerative joint disease is not warranted.


ORDER

Service connection for carpal tunnel syndrome of the right 
arm is granted.

Service connection for carpal tunnel syndrome of the left arm 
is granted.

A disability evaluation in excess of 30 percent for residuals 
of a cervical strain with degenerative joint disease is 
denied.


REMAND

During service, it was noted that the appellant reported 
complaints of frequent cramps in his legs.  He has 
subsequently testified that after spending many hours on his 
feet during service, he could feel his right knee clicking 
while walking.  He further indicated that these symptoms have 
been continuous from service.  In this regard, the Board 
notes that the record reflects that the appellant has been 
diagnosed with degenerative joint disease of the right knee, 
but does not include any competent medical evidence 
addressing the presence and relationship, if any, between the 
degenerative joint disease of the right knee and the 
appellant's military service or the findings noted therein.  
In view of these circumstances, the Board believes that 
additional medical development is necessary to address this 
alleged relationship and to ensure that the duty to assist 
the appellant has been adequately fulfilled.

In the November 1998 remand, the issues of service connection 
for bilateral arm and shoulder disorders other than carpal 
tunnel syndrome were referred to the RO for the issuance of a 
statement of the case.  This was done because the veteran's 
representative had filed a notice of disagreement with a May 
1995 rating decision that had denied these claims.  However, 
the record does not reflect that the appellant and his 
representative have been provided with a statement of the 
case addressing these issues.  Accordingly, these matters are 
remanded to the RO for prompt issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matters the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
appellant is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate 
may result in an adverse decision.  
Wood v. Derwinski, 1 Vet.App. 191, 193 
(1991).

2. The appellant, with the assistance of 
his representative, should be asked to 
provide a list with the dates and 
locations of all treatment, both VA 
and private, for degenerative joint 
disease of the right knee.  The RO 
should make arrangements to obtain all 
records from the sources listed by the 
appellant.  The RO should also make 
sure that the records of any private 
treatment afforded to the appellant 
are obtained.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity 
to obtain the records.  38 C.F.R. 
§ 3.159.  All pertinent, non-duplicate 
records obtained must be associated 
with the claims folder.  

3. After the aforementioned records are 
associated with the claims folder, the 
RO should schedule the appellant for a 
comprehensive VA examination to obtain 
an opinion regarding the presence and 
relationship, if any, between the 
claimed right knee degenerative joint 
disease and military service.  The 
entire claims folder and a copy of 
this remand must be made available to, 
and reviewed by the examiner prior to 
the examination.  All diagnostic tests 
and studies deemed necessary by the 
examiner should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found.  The 
examiner should provide complete 
rationale for all conclusions reached.  

4. The examiner is requested to identify 
all right knee disability present and 
provide an opinion as to medical 
probabilities that any current right 
knee pathology began in service.  If 
the examiner believes that there is no 
relationship to military service, the 
physician should clearly and 
unequivocally indicate this.  The 
physician should be advised that, 
since the opinion is required to 
properly adjudicate the claim for 
compensation, it should be 
comprehensive and should include full 
rationale and a discussion of any 
medical studies on the subject deemed 
to be pertinent.

5. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  
If the examination report fails to 
comply with the instructions noted 
above or adequately respond to the 
specific opinions requested, the 
report must be returned to the 
physician for corrective action. 38 
C.F.R. § 4.2; Stegall v. West, 11 Vet. 
App. 268 (1998).

6. The RO should issue a statement of the 
case on claims of service connection 
for bilateral arm and shoulder 
disabilities.  If, and only if, the 
veteran files a timely substantive 
appeal, these issues should be 
returned to the Board for appellate 
review.

7. The RO should re-adjudicate the claim 
for service connection for 
degenerative joint disease of the 
right knee on the merits.  The RO must 
consider all the evidence of record as 
well as all evidence obtained as a 
result of this remand.  

If service connection for degenerative joint disease of the 
right knee remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



